I greet with great respect everyone meeting in this Hall, which is sacred for public international law. I come on behalf of the one Venezuela, which is worthy, brave and does not kneel before any imperial Power. I convey the greetings of President Nicolas Maduro Moros and the Venezuelan people, as well as the Bolivarian tidings of the spirit of our Commander, Hugo Chavez Frias.
We have come here with the purpose of announcing some very good news about the Bolivarian Republic of Venezuela. The first item is that Venezuela is at peace, as witnessed firsthand by the 120 delegations that recently participated in the ministerial conference of the Non-Aligned Movement held in Venezuela — very much despite the media war that powerful media corporations have unleashed to tarnish the reputation of Bolivarian Venezuela and despite the attempted coups d’état by extremist Venezuelan political factions, including even assassination attempts against the Head of State, the entire military and political command and the Venezuelan State authorities, as well as Ambassadors accredited in the country.
The world media says nothing, which is why I commend this space in which peoples can speak to one another, as they are unable to access that same apparatus, which is exclusively at the service of the world hegemonic Power and its satellites. The world media says nothing about the social-protection system in Venezuela, which covers almost 19 million Venezuelan women and men without distinction. This model of inclusion, justice and social protection has been designated as a target for destruction by the Government of the United States of America, and is the true threat posed to its model of capitalist supremacism The Bolivarian model runs intrinsically contrary to the project set in motion by the Monroe Doctrine, which seeks to show that the rest of the Americas is the United States backyard.
Within the framework of extraordinary social programmes, the 2030 Agenda for Sustainable Development stands out as a joint commitment of the General Assembly and as the way forward for this Organization. Here, in this home of the international community, we encourage the development of shared cooperation mechanisms to address the urgent need to preserve our environment, which has been gravely impacted by the devastating capitalist model. We express our solidarity with the brotherly Caribbean people of the Bahamas, recently fallen victim to the ravages of climate change. Moreover, as a country of the Amazon, we raise our voices against the barbaric commercialization of our Amazon, led by the President of Brazil, Mr. Jair Bolsonaro, who has used his extremist ideology to attack the natural lungs of the world. We therefore proclaim that nature is an inalienable right of all peoples.
We also come to this Organization to effectively tackle the urgent issues of poverty and inequality, in a world where 26 individuals possess the same amount of wealth as the 3.8 billion poorest people in the world. We agree with the Secretary-General, Mr. Antonio Guterres, in his call to States to come here with concrete actions, not florid speeches. I would add that they should also not come here with falsehoods and lies as they address the General Assembly. The point is precisely how to achieve these noble and commendable commitments as an international community that has seen grave damage done to its multilateral and legal structure.
I wish to spend some time exposing the coercive unilateral and therefore illegal measures to which millions of people throughout the world are subjected. These measures constitute the use of force that is prohibited by the Charter of the United Nations and international law, which is an attack on peace and security and a massive violation of human rights. Between 2015 and 2019, the Government of the United States has adopted more than 350 unilateral coercive measures against the Bolivarian Republic of Venezuela, including the illegal and undue appropriation of all our resources and assets abroad and a comprehensive financial and commercial blockade that affects health, education and food and which is aimed primarily at suffocating the Venezuelan economy and bringing our people to their knees.
I wish to share some terrifying data with the General Assembly on the dimensions that unilateral coercive measures represent in comparison to conventional wars. It is well known that the use of armed force by the United States military-industrial complex means big business. The past three Presidents of the United States have increased the number of illegal bombings, thereby violating the Charter of the United Nations and without any authorization whatsoever from the Security Council.
Between 2001 and 2009, President George W. Bush launched 70,000 bombs in total, or an average of 24 bombs per day. In the period between 2009 and 2017, under the leadership of President Barack Obama, the United States Government launched 100,000 bombs, raising the daily average to 34 bombs. More recently, with Mr. Donald Trump as President, 44,096 bombs have been launched, breaking the record, with an average of 121 bombs per day. These bombs have caused the entire civilian population to suffer, indiscriminately affecting boys and girls and the elderly.
However, there is a new type of State terrorism being imposed upon our citizens — one that does not involve the use of bombs: in this digital era, banks and insurance companies are able to do damage with the touch of a button. These are precisely the measures being taken by the United States as it exploits the dominance of the dollar as the world’s reserve currency. The United States Department of the Treasury is the economic Pentagon militarizing international relations and punishing millions of innocent people by enforcing doctrines of regime change and blatantly stealing the resources of other nations.
The fact that these measures even exist is proof of the collapse of the international legal order. In this regard, Venezuela has become the greatest evil experiment against multilateralism. Economic terrorism against Venezuela has caused its income to drop by more than a factor of nine. It is estimated that, between 2015 and 2018, the total losses for the Venezuelan economy reached $130 billion owing to the brutal financial blockade imposed by the United States Government, which can only be characterized as a shameless robbery and plundering of our resources.
But Venezuela is not alone. Donald Trump’s supremacist hatred has hooked its imperial claws into the revolution in our sister nation of Cuba, savagely intensifying the extent of these coercive measures in the form of illicit sanctions. It appears that five decades is not long enough for the United States to realize that Cuba will never surrender. Fidel Castro’s Cuba will never submit to any imperialist design after having spent over five decades resisting the economic blockade. What will make them realize that they will never be able to defeat the revolution led by Jose Marti?
Our sisterly nation of Nicaragua was also destined for a similar fate. These three revolutions on our continent — the Sandinista revolution, the revolution led by Jose Marti and the Bolivarian revolution — served as the basis for the project motivated by the Monroe Doctrine. Indeed, the United States Government judges us, promulgating indicators of democracy that it does not even adhere to itself. They judge us when there are 400 people in that country holding more wealth than 240 million others, thereby forming an oligarchy that controls the political life of the majority. A society whose political system is dominated by plutocratic minorities is not a democracy, let alone one with the authority to impose its model on other nations. We call on the United States to be less arrogant and more tolerant in its coexistence with the free nations of the world.
Along the same lines, I want to highlight the special relationship that exists between the primary cocaine producer in the world and the primary consumer of this drug on the planet — I am referring to the narcotic relationship that exists between Colombia and the United States. It has been broadly documented that Colombia produces 70 per cent of all cocaine being consumed in the world, having increased its production in the past year by more than 30 per cent, which is higher than ever before in its production history. I wish to recall that the United States contributed more than $10 billion to the Plan Colombia initiative in order to combat this scourge. United States citizens — the vast majority, not the oligarchy — must feel as though this is a waste of taxpayers’ money and wonder when this is going to stop.
Thanks to Commander Hugo Chavez and President Nicolas Maduro, Venezuela was a supporter of peace agreements praised by this Organization and the global advertising machine. But today, in one fell swoop, President Ivan Duque Marquez is blatantly violating and tearing up those agreements.
Since the signing of those accords, the United Nations has confirmed the murder of 123 former combatants and 739 social leaders in our fellow country Colombia over the past year. Colombia has the highest number of internally displaced persons of any country, at almost 8 million. There are almost 6 million Colombian men and women living in Venezuela alone. The mass media, which serve the interests of the global hegemony, will never report those number.
I wish to dwell on this because two days ago the President of Colombia stood before the General Assembly spewing lies about Venezuela (see A/74/PV.5). He brought here several pieces of what he claimed was evidence that we in Venezuela are harbouring Colombian irregulars. Have we stooped to such a level of disrespect — to come lie to the Assembly?
A brief examination of those photographs — which all members will recognize because the scandal was covered by the media worldwide — reveals that they in fact depict Colombian territory, not that of Venezuela as Mr. Ivan Duque had claimed, in the cases of Cauca and Catatumbo. This violates all mutual assistance mechanisms existing between countries under conventions governing reciprocal cooperation between police and legal systems. The appropriate path is that of diplomacy. What is needed is for countries to establish respectful means of communication in accordance with international law.
I suggest that President Duque grab a pencil because he has forced us to come before the General Assembly to provide specific coordinates for the camps where terrorists are being trained to attack Venezuela. There are three sites in the north-east of President Duque’s country: Santa Marta, Riohacha and Maicao. Let me provide the coordinates for the camps, which will also be given the Secretary-General: Santa Marta, 11°14’19” N 79°6’15”W; Riohacha, 11°32’3” N 75°55’14” W; Maicao, 11°22’39” N 72°13’58” W. We will also provide photographs of the camps, where, again, mercenaries are being trained to attack Venezuela.
Venezuela, for its part, has taken appropriate actions. We turned to public international law and presented the evidence to the Government of Colombia. The Venezuelan public prosecutor also provided all evidence of the presence of persons in the process of committing serious crimes against the constitutional order in Venezuela — terrorism, the attempted assassination of Venezuelan State officials and of President Nicolas Maduro. The official response of the Government of Colombia was to shelter and grant safe harbour to those individuals being sought by the Venezuelan justice system, in flagrant violation of Security Council resolution 1373 (2001).
With those lies, President Duque proved himself not only a bad comedian but also an awful liar. It took less than 24 hours for the truth to come out: that truth is that Venezuela’s robust rule of law guarantees that our inviolable territory has never been used to commit any abuses or crimes against a brotherly country. And I say that fully conscious of my responsibility. The United States and its regional satellites are preparing an act of aggression against Venezuela from Colombia, putting the security and stability of the continent at risk.
As far back as 2015, when President Barack Obama issued the infamous executive order labelling Venezuela as a threat to the national security and foreign policy of the United States, President Nicolas Maduro warned us what was on the horizon. That was the starting point of the most obstinate exercise ever carried out by the Organization of American States (OAS), of which Venezuela is no longer a member, when it adopted the provocative and obsolete Inter-American Treaty of Reciprocal Assistance, laying the groundwork to justify armed intervention in Venezuela led by the United States and carried out through other Governments. It is worth noting that all of the measures provided for by that Treaty have already been used against Venezuela except one: armed intervention. That is why we have come before the Assembly to issue a warning in the hope of preventing the conflict that they wish to sow in our region.
Action taken by several parties does not make it multilateralism; it is group unilateralism, intended to bypass the rule of international law. A glance at the history of the OAS is enough to realize that such group unilateralism is responsible for turning that organization into what it is today, that is, a mere spectre of what it once was.
Amid today’s global realities, our Organization, this shared home, is being called upon to play a more proactive role in tackling issues with a direct impact on international peace and security. One of the issues that stands out most — and shamefully so, I would say — is that of the question of Palestine. All of us owe a debt to the Palestinian people, now dating back more than 50 years. They have been denied their inalienable right to self-determination in a free, sovereign and independent State with East Jerusalem as its capital.
We also reject any form of trade war against China. We repudiate the illicit sanctions against Russia. These are two developing world Powers engaged in building a new multipolar and multicentred world with respect for international law.
We likewise reject the sanctions against Iran, North Korea, Syria and Zimbabwe. More than 30 countries have been targeted with such illegal criminal sanctions.
We welcome the election of our brotherly country Mexico to the presidency of the Community of Latin American and Caribbean States, the legacy of great men like Fidel Castro and Commander Hugo Chavez, who had a great vision of how to reclaim the deepest roots of the freedom and greatness of our lands. We welcome Mexico’s presidency and condemn any kind of offence against the dignity of its people and its name.
We also reaffirm our historic rights over Guayana Esequiba and recall that the Geneva Agreement of 1966, duly deposited with the United Nations, is the only valid and legally binding instrument providing for bilateral negotiations for the resolution of this territorial dispute.
The present massive anti-Venezuelan operation dates back to 2002, when the United States led a coup d’état against President Hugo Chavez, with the support of the very same actors today unfortunately attempting to overthrow our legitimate Government. Something occurred in Venezuela on 23 January that is without precedent in the world: a member of Congress elected with fewer than 90,000 votes stood in a public square and proclaimed himself president of Venezuela. That member of Congress is an imperial puppet. He has no political legitimacy in Venezuela; he is nothing more than an illegitimate and criminal tool, created to undermine stability and peace in the Bolivarian Republic of Venezuela.
His self-proclamation was recognized by a minority of Governments of this unequal world, in perhaps one of the worst mistakes in their diplomatic history. But while the unequal world that favours the few supported that illegal conspiracy, the legitimate Government headed by President Nicolas Maduro received the support of almost two thirds of the States Members of the United Nations allied as the Movement of Non-Aligned Countries.
Exactly eight months have passed since that vile, twisted turn in the history of our republic. The legitimate constitutional Government with effective territorial control and the institutional mechanisms of the rule of law continues, and will continue to be, that of President Nicolas Maduro, chosen by us Venezuelans through the exercise of our sacred right to self-determination.
Most of the world supports Venezuela and is well aware that this imperialist farce is tantamount to organized crime. Even graver still was the coordination among that puppet, Colombian paramilitary groups and the Government of Ivan Duque. I take this opportunity to show this photograph of the self-proclaimed president together with a leading member of the Rastrojos paramilitary group. I am showing this to the Assembly to illustrate what we are facing. We are facing the use of criminal gangs and drug-trafficking paramilitary groups to destabilize Venezuela.
This is familiar enough from history. Our sister Nicaragua recalls only too well when the Government of the United States used the Contras to overthrow the Sandinistas. The countries of the Middle East likewise endured terrorist organizations created, armed, financed and used to overthrow Governments that were not in the orbit of the hegemonic Power.
In that regard, I wish to inform the international community that on Wednesday our Ambassador to the International Criminal Court delivered a video containing the full confession of a leader of the Rastrojos paramilitary gang for consideration as part of the preliminary examination on Colombia and paramilitary activities.
Precisely with a view to achieving, guaranteeing and preserving peace and order in our republic, President Nicolas Maduro invited all segments of society to participate in a sovereign dialogue. Our commitment to a constitutional approach is unshakable.
We have brought this story to light in order to warn the world and the international community about these twisted machinations, on the edge of legality, which tomorrow could, without any justification, impact any other country the global hegemon might decide to openly rob of its resources or change the Government at any cost. Venezuela is and will continue to be united, unique and indivisible. We are the Venezuela that Bolivar and our liberators would never surrender to any empire.
The Government of the United States has supported this illegitimate enterprise by the brutal and criminal imposition of an all-out embargo. The United States had imposed 6,000 coercive measures against dozens of countries around the world by 2014. Today, in 2019, the number of illicit unilateral coercive measures has risen to 8,000. Such measures constitute the preferred weapon for domination in the twenty-first century, with least cost and greatest benefit in neocolonialist terms.
Thirty-two countries are today subject to such economic aggression by the United States Government and, according to the Special Rapporteur of the United Nations on the negative impact of the unilateral coercive measures, one third of humankind is suffering the consequences of this form of collective punishment. The Non-Aligned Movement just yesterday approved a statement firmly rejecting the application of such illicit sanctions. This is a new form of economic terrorism that uses the suffering of innocent civilians to generate political benefits for the global hegemon. Moreover, in our digital age, it illegally yields billions of dollars at the touch of a button.
I brought with me to read out two statements made in 2018, the first from the United States Department of State: “The pressure campaign is working. The financial sanctions we have placed on the Venezuelan Government have forced it to begin becoming in default, both on sovereign and PDVSA, its oil company’s debt. And what we are seeing [...] is a total economic collapse in Venezuela. So our policy is working, our strategy is working and we’re going to keep it”.
There can be no doubt this criminal confession flagrantly violated the Charter of the United Nations.
The second statement was made by former Ambassador William Brownfield: “We must treat this like an agony, a tragedy that will continue until it comes to an end. If we can do something that will bring that end quicker, we probably should do it, but we should do it understanding that it’s going to have an impact on millions and millions of people who are already having great difficulty finding enough to eat, getting themselves cured when they get sick, or finding clothes to put on their children before they go off to school. We don’t get to do this and pretend as though it has no impact there. We have to make the hard decision — the desired outcome justifies this fairly severe punishment.”
And what outcome does the United States of America desire? It seeks to defeat the Bolivarian Revolution and maintain its hegemony in every corner of the world. It also attacks Iran, Russia and China — countries engaged in building a new world. It pursues nefarious policies to effect the illicit doctrine of regime change.
Given these grave claims, Venezuela calls for the investigation of all these blatant violations by the United States of the Charter of the United Nations. There can be no doubt they constitute crimes against humanity in respect of Venezuela and the world — the perpetrators have admitted as much.
What measures must we take to correct the abusive conduct of the Government of the United States, which causes such suffering even to its own people? I would say to President Trump that his people expects its leaders to be truly committed to democracy and to eradicating poverty and inequality. They expect not to be drawn into wars of any kind. The people of Walt Whitman has more in common with its poets than with the arrogant and supremacist prose its Government brandishes so recklessly. The world expects the United States to change course immediately, to subject itself, once and for all, to international law and to show respect for our common home.
Seventy-five years since the founding of the United Nations, we aspire to a robust Organization, free of unjust constraints and able to restrain the illegitimate exercise of power. Let us have less ostentatious rhetoric. As the Secretary-General has said, let us say yes to more concrete and effective action. Let us, in chorus, form a common front in defence of the Charter of the United Nations and its principles and purposes, which are the basis of international law and the raison d’être of the Organization. Only in this way will we guarantee the survival of the human species and the harmonious and lawful coexistence of the community of nations.
I conclude my statement by reaffirming that Venezuela is and will remain at peace, cared for by a dignified, courageous people that steadfastly rejects submission. We are an infinite legacy of the sword that we inherited from our liberator and father Simon Bolivar. By his spirit we entered the world so as to never give space to the Santander and oligarchic betrayal of the free peoples of the great homeland. Let us build a common front to defend the United Nations Charter and the happiness of our peoples. In the words of the poet Benedetti, happiness should be defended as a trench, as a principle, as a flag, as a right. With our Bolivar, let us shed our fear and save our homeland. Today we say, let us shed our fear and save the world from capitalist violence.
